Title: General Orders, 1 September 1776
From: Washington, George
To: 



Head Quarters, New York, septembr 1st 1776.
Hartford.Boston.

It being necessary there should be an Arrangement of the troops, in order that they may act with union and firmness—The Army, as brigaded yesterday, is now arranged in three Grand Divisions, under the following officers (Viz.) Major Genl Putnam to command the following brigades. Parson’s[,] Clinton’s[,] Scott’s[,] Fellow’s[,] Silliman’s.
The centre Divisions, under Genl Spencer and Genl Green the former to command the whole untill Genl Green’s recovery. (viz.) Nixon’s[,] McDougall’s[,] Heard’s[,] Wadsworth’s[,] Douglass’s[,] and Chester’s.
Genl Heath’s to consist of Genl Mifflin’s Brigades and Genl George Clinton’s.
The centre Division to hold themselves in readiness to march immediately to Harlem, to prevent the enemy’s landing on this Island.
Samuel Augustus Barker, to act as Major to the Brigade under Col. Douglass; Benjamin Talmadge Brigade Major to Colo. Chester.
Col. Haslett’s Regiment to march to join Genl Mifflin, to whose Brigade he is to belong.
